                 UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:19 CV 339

NANCY AND RANDALL
MCMAHAN,

             Plaintiffs,
v.

JACK VAN DUNCAN, Individually
and in his Official Capacity as former
Sheriff of Buncombe County, JOHN
DOES 1-4, DAVID REED, Individually
and in his official capacity of the
Buncombe           County        Sheriff’s
Department, TYLER MCDONALD, CONSENT PROTECTIVE ORDER
Individually and in his official capacity
as Deputy Sheriff of the Buncombe
County Sheriff’s Department, PAUL
OCONNOR, Individually and in his
official capacity as Deputy Sheriff of the
Buncombe           County        Sheriff’s
Department, WESTERN SURETY
INSURANCE COMPANY, Corporate
Surety on the official bond of the Sheriff
of Buncombe County

             Defendants.

      This matter is before the Court on the parties’ Motion for Consent Protective

Order (Doc. 8). The motion is granted and the parties’ proposed Order is accepted,

as amended where indicated.

                   ____________________________________




     Case 1:19-cv-00339-MOC-WCM Document 10 Filed 04/30/20 Page 1 of 6
      Law enforcement recordings, documents, and information have been and will

be sought, produced or exhibited by and among the parties to the above captioned

proceeding, which documents and information relate to law enforcement video

recordings and employee personnel matters that may be disclosed only under court

order, pursuant to N.C. Gen. Stat. §§ 132-1.4A(g) and 153A-98 (c). The parties have

sought such an order so as to be in compliance with the statute.

      By consent, IT IS HEREBY ORDERED THAT:

      1.     Confidential information is information which concerns or relates to an

individual's application, selection or nonselection, promotions, demotions, transfers,

leave, salary, suspension, performance evaluations and forms (including

observations), disciplinary actions and termination of employment wherever located

and in whatever form. This information may be located in, but not limited to, the

following documents or materials: (a) personnel files, (b) evaluations, (c) law

enforcement recordings, and (d) any other similar documents.

      2.     Any such confidential information obtained in this action which is

asserted by Defendants to contain or constitute confidential information, shall be

clearly and prominently marked on its face with the legend: "CONFIDENTIAL BY

PROTECTIVE ORDER, Case No. 1:19-CV 339" or a comparable notice. (Such

information shall be disclosed at any hearing only to Court personnel, to the parties

and to counsel for the parties and their employees.)



                                          2
     Case 1:19-cv-00339-MOC-WCM Document 10 Filed 04/30/20 Page 2 of 6
      3.     In the absence of written permission from the Defendants or an order

by the Court, any confidential information obtained in accordance with the

provisions of paragraph 2 above shall not be disclosed to any person other than: (i)

the Court and the employees thereof, (ii) court reporters and stenographers engaged

for the taking of testimony, (iii) the parties to this action and their counsel, including

necessary secretarial, paralegal and clerical personnel assisting such counsel; (iv)

experts and their staff who are employed for the purposes of this litigation but who

are not otherwise employed by, consultants to, or otherwise affiliated with a party;

or (v) witnesses who are managers or supervisors or the individuals to whom the

personnel file belongs. Any confidential personnel information shall be used solely

for the purpose of this original action and in preparation for trial. Nothing in this

Order is intended to interfere with an individual employee’s right to examine his

own personnel file to the extent permitted by law.

      4.     Confidential information obtained in accordance with the provisions of

paragraph 2 above shall not be made available to any person designated in paragraph

3 (iv) unless he or she shall have first read this Order and shall have agreed, by letter

submitted to Defendants’ counsel: (i) to be bound by the terms thereof, (ii) not to

reveal such confidential personnel information to anyone other than another person

designated in paragraph 3; and (iii) to utilize such confidential personnel information

solely for purposes of this litigation.



                                            3
     Case 1:19-cv-00339-MOC-WCM Document 10 Filed 04/30/20 Page 3 of 6
      5.     If any persons, other than those identified above in Paragraph 3, are

provided with any confidential information by any person identified in Paragraph 3,

such information shall remain confidential and such persons receiving said

information shall remain subject to the conditions of this Protective Order.

      6.     Any confidential information submitted to the Court in connection with

a motion or other proceeding within the purview of this action shall be submitted

under seal pursuant to paragraph 2 above, provided that an appropriate sealing

motion has been made and allowed pursuant to the Local Rules. Any portion of a

transcript in connection with this action containing any confidential information

identified by Defendants pursuant to paragraph 2 shall be bound separately and filed

under seal. A party may designate such portions of the transcript by a statement to

that effect on the record by counsel for either side during or before the close of the

deposition or hearing, or in writing within thirty (30) days of the designating party’s

receipt of any transcript thereof. When any confidential information is included in

an authorized transcript of a proceeding or exhibits thereto, arrangements shall be

made with the court reporter recording the proceeding to bind such confidential

portions and separately label them "PERSONNEL INFORMATION, SUBJECT TO

PROTECTIVE ORDER."

      7.     If confidential information obtained in accordance with paragraph 2 is

disclosed to any person other than in the manner authorized by this Protective Order,



                                          4
     Case 1:19-cv-00339-MOC-WCM Document 10 Filed 04/30/20 Page 4 of 6
the party responsible for the disclosure must immediately bring all pertinent facts

relating to this disclosure to opposing counsel and the Court, and, without prejudice

to other rights and remedies of the other party, make every reasonable effort to

prevent further disclosure by it or by the person who was the recipient of such

information. Should the confidential information be obtained in a manner outside

of the means and mechanisms contemplated and described in this Order, then that

information shall not be subject to this Order, except that such information shall be

used solely for the purpose of this action.

      8.     Upon final adjudication of this action, the disposition of all confidential

information subject to the provisions of this order (including any copies made and/or

computer materials made or stored) shall be subject to a final order of the Court.




                                 Signed: April 30, 2020




                                             5
     Case 1:19-cv-00339-MOC-WCM Document 10 Filed 04/30/20 Page 5 of 6
CONSENTED TO:

                          s/Brad H. Ferguson
                          Attorney for Plaintiffs

                          s/ Russell McLean
                          Attorney for Plaintiffs

                          s/Sean F. Perrin
                          Attorney for the Defendants Van Duncan in his
                          official and individual capacity, David Reed in his
                          official capacity only, Tyler McDonald in his
                          official capacity only, Paul O’Conner in his official
                          capacity only, and Western Surety Insurance
                          Company

                          s/Thomas J. Doughton
                          Attorney for the Defendants David Reed in his
                          individual capacity, Tyler McDonald in his
                          individual capacity, and Paul O’Conner in his
                          individual capacity.




                                   6
   Case 1:19-cv-00339-MOC-WCM Document 10 Filed 04/30/20 Page 6 of 6
